Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takata (20170047381).

    PNG
    media_image1.png
    301
    799
    media_image1.png
    Greyscale

Regarding claim 12,Takata teaches an substrate for a light emitting display panel having a display area and a peripheral area, comprising: 
a pixel definition layer (112) for defining a plurality of subpixel apertures (12) for a light emitting layer in the display area (par. 30); and 
a solvent vapor compensation reservoir (126; par. 151 teaches the elements deposited being vapors) in the peripheral area; 
wherein the solvent vapor compensation reservoir comprises one or more ink droplet receiving grooves configured to receive an ink droplet (see fig. 11B-11E which shows area 126 receiving a “solvent layer”), and a connection layer (fig. 11B: solvent layer) removably attached to the peripheral area of the substrate (please see figs. 11B-11E which shows “solvent layer” being removable).  
Regarding claim 13,Takata teaches an substrate of claim 12, wherein the connection layer comprises an adhesive material layer (par. 123 and 124 is composed of materials which have adhesive tendencies).  
Regarding claim 14,Takata teaches an substrate of claim 13, wherein the adhesive material layer comprises one or a combination of a thermally removable adhesive, a magnetic particle- dispersed adhesive, and a gecko biomimetic adhesive (when heat is added to “solvent layer”, the layer is removed; thus, this layer is thermally removable).  
Regarding claim 15,Takata teaches an substrate of claim 12, wherein the one or more ink droplet receiving grooves is made of a molding material (par. 82-85 teaches materials which are moldable).  
Regarding claim 16,Takata teaches an substrate of claim 12, wherein the solvent vapor compensation reservoir is disposed at a position abutting a periphery of the display area (please see figure above).  

Regarding claim 18,Takata teaches an substrate of claim 12, wherein the one or more ink droplet receiving grooves are arranged in a repeating pattern having a first pitch; the plurality of subpixel apertures are arranged in a repeating pattern having a second pitch; and the first pitch and the second pitch are substantially same (please see figure above).  
Regarding claim 20,Takata teaches an display apparatus, comprising the substrate of claim 12 (fig. 10).
Regarding claim 19,Takata teaches an solvent vapor compensation reservoir for fabricating a substrate for a light emitting display panel, comprising: 
one or more ink droplet receiving grooves (12) configured to receive an ink droplet on a first side; and 
a connection layer (fig. 11B: solvent layer) on a second side opposite to the first side; 
wherein the connection layer is configured to be removably attached to a peripheral area of the substrate (please see figs. 11B-11E which shows “solvent layer” being removable).  

Allowable Subject Matter
Claims 1-11 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894